DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,764,633 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	
Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Cohen and Maynard teaches that it was known in the art for a mobile device to determine a future travel event and download suggested content prior to the future travel event. However, the prior art fails to teach or suggest “A method for preparing mobile media content, comprising: identifying, based on user data, a reference time; enabling a media device to transcode a media content item based on a first determination that the identified reference time is within a predetermined time period; sending the media device a message including a time to initiate a transcoding of the media content item; recording the media content item with the media device after receiving the message and before the time; determining whether the identified reference time is within a set-up time corresponding to the time necessary to transcode the media 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maynard et al. (US Pub. 2016/0041993) discloses an apparatus for lightweight transcoding.
	Marcken (US Pub. 2008/0167887) discloses anticipatory presentation of travel information. 
	Fiatal (US Pub. 2015/0161285) discloses predictive content delivery. 
	Grannan et al. (US Pub. 2008/0270686) discloses a method to cache content on vehicle. 
	Johansson et al. (US Pub. 2018/0077261) discloses predictive transmission of digital content.
	Shaw et al. (US Pub. 2019/0065969) discloses providing recommendations based on predicted context. 

	Karaoguz (US Pub. 2009/0203388) discloses anticipatory location-based mobile communication media transfer. 
	Kohlenberg et al. (US Pub. 2014/0095943) discloses predictive precaching of data based on context. 
	Tuukkanen (US Pub. 2013/0253833) discloses a method for recommending content based on travel route. 
	Pande et al. (US Pat. 9,648,088) discloses digital content prefetch for travel. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 8, 2021